Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 1 of 18 PageID #: 1170



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------x
  FANGRUI HUANG, on behalf of himself
  and others similarly situated,                                  NOT FOR PUBLICATION

                            Plaintiff,                        MEMORANDUM AND ORDER
                                                                 17-CV-3181 (PKC)(JO)
                   - against-

  GW OF FLUSHING I, INC.
        d/b/a GW Supermarket of Flushing 2,
  DZH IMPORT & EXPORT, INC.,
  LI HUI ZHANG
        a/k/a Lihui Zhang, and
  SAILU PAN
        a/k/a Sai Lu Pan
        a/k/a Sai Pan Lu,

                             Defendants.
  --------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          Plaintiff Fangrui Huang (“Plaintiff” or “Huang”) brings this action against Defendants GW

  of Flushing I, Inc. d/b/a GW Supermarket of Flushing 2 (“GW”), DZH Import & Export Inc.

  (“DZH”), Li Hui Zhang a/k/a Lihui Zhang, and Sailu Pan a/k/a Sai Lu Pan and Sai Pan Lu,

  (collectively, “Defendants”), for alleged minimum wage and unpaid overtime violations under the

  Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”), as well as violations of

  time-of-hire wage notice and wage statement requirements under the NYLL. Pending before the

  Court is Defendants’ motion to dismiss the Second Amended Complaint (“SAC”) (Dkt. 94) in its

  entirety, pursuant to Fed. R. Civ. P. 12(b)(1) and (6), and Defendants’ motion to strike Paragraphs

  29, 30, and 31 of the SAC pursuant to Fed. R. Civ. P. 12(f). (Dkt. 98.) For the reasons stated

  herein, Defendants’ motion to dismiss and motion to strike are each granted in part, and denied in

  part.
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 2 of 18 PageID #: 1171



                                           BACKGROUND

  I.   Relevant Facts1

         Defendants employed Huang as a packer at GW Supermarket (“GW”), located at 137-61

  Northern Boulevard, Flushing, New York 11354, from approximately January 1, 2011 until

  February 18, 2017. (SAC, ¶ 43.) At all times during Huang’s employment, Defendants operated

  GW and DZH operated GW’s corporate office, located at 1300 Metropolitan Avenue, Brooklyn,

  New York 11237. (Id., ¶¶ 9, 14.) Individual Defendants, Li Hui Zhang and Sailu Pan, were

  officers, directors, managers, and/or majority shareholders or owners of GW and DZH. (Id., ¶ 18.)

         At all times during his employment, Huang was paid at a base rate of $11 per hour for the

  first 40 hours he worked each week (“Base Rate”) and at an overtime rate of $16.50 per hour for

  time he worked in excess of 40 hours each week (“OT Rate”). (Id., ¶¶ 50-51.) Huang never

  received a written notice in his primary language, Chinese, indicating his employment details at

  any point during his employment. (Id., ¶ 44.)

         Huang typically worked 48 hours per week in accordance with his regular work schedule.

  (Id., ¶ 45.) In addition, Huang worked an average of 1.5 hours each week in excess of his regular

  work schedule. (SAC, ¶ 47.) This excess time was not recorded on Huang’s daily punch cards,

  and Huang’s pay statements only indicated that he worked 48 hours each week.2 (Id., ¶¶ 47, 51.)

  Although GW paid Huang for 40 hours each week at the Base Rate and eight hours each week at



         1
            In deciding a motion to dismiss under Rule 12(b)(6) or Rule 12(b)(1), the Court must
  accept as true the allegations in the complaint. Littlejohn v. City of N.Y., 795 F.3d 297, 306-07 (2d
  Cir. 2015) (Rule 12(b)(6)); Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 119 (2d Cir. 2017)
  (Rule 12(b)(1)). The facts in this section are taken from Plaintiff’s SAC (Dkt. 94).
         2
           The Court finds that the allegation in Paragraph 51 of the SAC that Plaintiff received pay
  statements indicating that he worked 48 hours in a week is consistent with Paragraph 57 of the
  SAC, which states that Plaintiff did not receive pay statements that listed all of the required
  information under the NYLL. (See id., ¶¶ 51, 57.)
                                                   2
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 3 of 18 PageID #: 1172



  the OT Rate, he was not compensated for the additional 1.5 hours he worked each week in excess

  of his regular work schedule. (Id., ¶¶ 51, 56.) On occasion, GW compensated Huang in cash for

  the additional time he worked beyond his regular work schedule during the prior week. (Id., ¶ 54.)

  However, GW did not calculate these extra cash payments at the OT Rate. (Id.)

  II.    Procedural History

         Plaintiff filed the Complaint in this action on May 25, 2017 against 18 defendants, most of

  them grocery stores located outside of New York at which Plaintiff had never worked. The original

  Complaint alleged two counts of FLSA violations, one count of an Internal Revenue Code

  violation, four counts of NYLL violations, one count of a New York General Business Law

  violation, two counts of Massachusetts General Law violations, and two counts of Maryland Labor

  and Employment Law violations. (Dkt. 1, ¶¶ 122-79.) On November 16, 2017, the Court granted

  Defendants’ motion for a pre-motion conference. (Dkt. 55; November 16, 2017 Docket Order.)

  After the December 1, 2017 pre-motion conference, the Court ordered Plaintiff to file an amended

  complaint by January 5, 2018. (Dkt. 65; December 1, 2017 Minute Entry.)

         Plaintiff filed the First Amended Complaint (“FAC”) on January 5, 2018. (Dkt. 69.)

  Defendants served a motion to dismiss the FAC on February 19, 2018, as well as a request for a

  second pre-motion conference on April 1, 2018. (Dkts. 82, 85.) A second pre-motion conference

  was held on April 24, 2018, in which the Court granted in part and denied in part Defendants’

  motion to dismiss, dismissing individual defendant Maio Kun Fang, all of the out-of-state

  defendants, and all corporate defendants, except GW of Flushing I, Inc., GW Supermarket of Main

  Street, Inc. d/b/a GW Supermarket of Flushing 3, and DZH Import & Export, Inc., for lack of

  Article III standing. (April 24, 2018 Minute Order Entry.) The Court also dismissed Counts Seven

  through Twelve of the FAC, as they alleged claims against the dismissed out-of-state defendants.



                                                  3
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 4 of 18 PageID #: 1173



  (Id.) The Court then directed the Plaintiff to file a second amended complaint conforming to the

  Court’s dismissal of defendants and adding putative-plaintiff Xiang Ming He (“Ming He”), along

  with all necessary factual allegations relating to Ming He3 and Huang. (Id.)

         In accordance with the Court’s April 24, 2018 Order, Plaintiff filed the SAC on May 24,

  2018, (Dkt. 93) and filed an amended, corrected version of the SAC on May 29, 2018. (Dkt. 94.)

  On June 24, 2018, Defendants served an omnibus motion to dismiss all of Plaintiff’s claims

  pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), and to strike Paragraphs 29, 30, and 31 of the

  SAC pursuant to Fed. R. Civ. P. 12(f). (“Defs.’ Mot. To Dismiss”, Dkt. 98; Defendants’

  Memorandum in Support, “Defs.’ Br.”, Dkt. 98-1.) Plaintiff served a Memorandum in Opposition

  on July 23, 2018 in response. (“Pl.’s Br.”, Dkt. 99.) Defendants filed a Reply, and the motion was

  fully briefed on July 30, 2018. (Dkt. 100.)

                                      STANDARDS OF REVIEW

  I.     Federal Rule of Civil Procedure 12(b)(1)

         A claim must be dismissed under Fed. R. Civ. P. 12(b)(1) for lack of subject matter

  jurisdiction “when the district court lacks the statutory or constitutional power to adjudicate it.”

  Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). To survive a motion to dismiss for

  lack of standing, the “plaintiff must allege “facts that affirmatively and plausibly suggest that it

  has standing to sue.” Reyes v. Sofia Fabulous Pizza Corp., No. 13-CV-7549 (LAK)(JCF), 2014

  WL 12768922, at *2 (S.D.N.Y. Apr. 7, 2014), report and recommendation adopted, 2014 WL

  1744254 (S.D.N.Y. Apr. 24, 2014). To establish standing, a plaintiff “must have (1) suffered an

  injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is



         3
            Although the Court granted Huang leave to add Ming He as a plaintiff (see April 24, 2018
  Minute Order Entry), Huang never added factual allegations on behalf of Ming He, or named him
  as a plaintiff, in the SAC. Thus, the Court does not consider Ming He to be a plaintiff in this case.
                                                     4
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 5 of 18 PageID #: 1174



  likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

  1547 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). An injury in fact

  must be “‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

  Id. at 1548 (quoting Lujan, 504 U.S. at 560).

          A facial challenge to Article III standing under Rule 12(b)(1) may be “‘based solely on the

  allegations of the complaint or the complaint and exhibits attached’,” but in the event of a fact-

  based jurisdictional challenge under Rule 12(b)(1), extrinsic materials submitted by both parties

  beyond the allegations in the complaint may be considered. Katz, 872 F.3d at 119 (quoting Carter

  v. HealthPort Technologies, LLC, 822 F.3d 47, 56-57 (2d Cir. 2016)). In such cases, however,

  courts may only consider extrinsic materials outside the complaint to examine jurisdictional facts.

  Azeez v. Ramaiah, No. 14-CV-5623 (PAE), 2015 WL 1637871, at *2 (S.D.N.Y. Apr. 9, 2015) (the

  “extrinsic evidence must pertain to jurisdictional facts, …[and] not [to] the merits of the plaintiff’s

  case.”); Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014)

  (“ ‘[w]here jurisdictional facts are placed in dispute, the court has the power and obligation to

  decide issues of fact by reference to evidence outside the pleadings, such as affidavits[.]’ ”)

  (quoting APWU v. Potter, 343 F.3d 619, 627 (2d Cir. 2003)). “[T]he party asserting subject matter

  jurisdiction ‘has the burden of proving by a preponderance of the evidence that it exists.’” Tandon,

  752 F.3d at 243 (quoting Makarova, 201 F.3d at 113); accord, Katz, 872 F.3d at 119.

  II.     Federal Rule of Civil Procedure 12(b)(6)

          To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), “a complaint must

  contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

  face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007)). A “claim has facial plausibility when the plaintiff pleads factual content that



                                                     5
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 6 of 18 PageID #: 1175



  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard is not akin to a

  ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

  unlawfully.” Id. (citation omitted). Determining whether a complaint states a plausible claim for

  relief is “a context-specific task that requires the reviewing court to draw on its judicial experience

  and common sense.” Id. at 679 (citation omitted). “In addressing the sufficiency of a complaint,

  [the Court] accept[s] as true all factual allegations and draw[s] from them all reasonable inferences;

  but [the Court is] not required to credit conclusory allegations or legal conclusions couched as

  factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013).

  III.    Federal Rule of Civil Procedure 12(f)

         Fed. R. Civ. P. 12(f) provides that a Court “may order stricken from any pleading . . . any

  redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “Motions to

  strike ‘are not favored and will not be granted unless it is clear that the allegations in question can

  have no possible bearing on the subject matter of the litigation.’” Crespo v. New York City Transit

  Auth., No. 01-CV-0671 (ILG), 2002 WL 398805, at *11 (E.D.N.Y. Jan. 7, 2002) (quoting Lennon

  v. Seaman, 63 F. Supp. 2d 428, 446 (S.D.N.Y. 1999)); see OTG Brands, LLC v. Walgreen Co.,

  No. 13-CV-9066 (ALC), 2015 WL 1499559, at *5 (S.D.N.Y. Mar. 31, 2015) (a party seeking to

  strike allegations must show that evidence in support of the allegation would be inadmissible, the

  allegations have no bearing on relevant issues, and permitting the allegations to stand “would result

  in prejudice to the movant.” (internal quotation marks and citation omitted)). “In deciding whether

  to strike a Rule 12(f) motion on the ground that the matter is impertinent and immaterial, it is

  settled that the motion will be denied, unless it can be shown that no evidence in support of the

  allegation would be admissible.” Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d



                                                    6
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 7 of 18 PageID #: 1176



  Cir. 1976). As the Second Circuit has noted, “courts should not tamper with the pleadings unless

  there is a strong reason for so doing.” Id. Furthermore, “[s]imply because a claim is dismissed .

  . . does not mean that allegations in support of that claim may as a matter of course be struck as

  immaterial, impertinent, or scandalous.” Anderson v. Davis Polk & Wardwell LLP, 850 F. Supp.

  2d 392, 417 (S.D.N.Y. 2012).

                                             DISCUSSION

         In the SAC, Plaintiff asserts claims against all Defendants for: (1) minimum wage

  violations under the FLSA (“Count I”); (2) unpaid overtime violations under the FLSA (“Count

  II”); (3) minimum wage violations under the NYLL (“Count III”); (4) unpaid overtime violations

  under the NYLL (“Count IV”); (5) failure to provide a time-of-hire wage notice under the NYLL

  (“Count V”); and (6) failure to furnish detailed wage statements under the NYLL (“Count VI”).

  (SAC, ¶¶ 68-97.) Defendants move to dismiss all claims for lack of standing and for failure to

  state a claim upon which relief can be granted. (Defs.’ Mot. To Dismiss, ¶¶ 1-2.) Defendants also

  move to strike Paragraphs 29, 30, and 31 of the SAC for failure to comply with the Court’s April

  24, 2018 Minute Order. (Id., ¶ 3.) The Court addresses each of Defendants’ motions in turn.

  I.     Defendants’ Rule 12(b)(1) Motion

         Although Defendants argue that Plaintiff’s claims for violations of minimum wage,

  overtime compensation, time-of-hire wage notice, and wage statement requirements under the

  FLSA and NYLL should all be dismissed on jurisdictional grounds under Rule 12(b)(1)—

  presumably to take advantage of the rule permitting consideration of extrinsic evidence with

  respect to “jurisdictional” issues—this is simply incorrect. Defendants’ Rule 12(b)(1) arguments

  are not, in fact, based on jurisdictional defects in the SAC, but rather on Plaintiff’s alleged failure

  to state claims under Rule 12(b)(6). Cruz v. AAA Carting & Rubbish Removal, Inc., 116 F. Supp.



                                                    7
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 8 of 18 PageID #: 1177



  3d 232, 241 (S.D.N.Y. 2015) (quoting Da Silva v. Kinsho International Corporation, 229 F.3d

  358, 361 (2d Cir. 2000)) (denying 12(b)(1) motion to dismiss FLSA underpayment claim based

  on purported FLSA exemption: “[c]ourt decisions often obscure the issue by stating that the court

  is dismissing ‘for lack of jurisdiction’ when some threshold fact has not been established, without

  explicitly considering whether the dismissal should be for lack of subject matter jurisdiction or for

  failure to state a claim.”); see also Saca v. Dav-El Reservation Sys., Inc., 600 F. Supp. 2d 483,

  485-87 (E.D.N.Y. 2009) (defendant claiming exemption under FLSA challenges the merits of the

  FLSA claim rather than subject-matter jurisdiction) (quoting Da Silva, 229 F. 3d. at 361 (‘[s]ubject

  matter jurisdiction in federal-question cases is sometimes erroneously conflated with a plaintiff’s

  need and ability to prove the defendant bound by the federal law asserted as a predicate for relief—

  a merits-related determination.’ ”)); Fox v. Commonwealth Worldwide Chauffeured Transp. of NY,

  LLC, No. 08-CV-1686 (NGG) (RML), 2009 WL 1813230, at *2 (E.D.N.Y. June 25, 2009) (same,

  quoting Da Silva, 229 F. 3d. at 361).

           The Court, therefore, denies Defendants’ Rule 12(b)(1) motion in its entirety and

  disregards the extrinsic evidence Defendants proffer in support of that motion. The Court instead

  considers only Defendants’ Rule 12(b)(6) motion, based on an analysis of whether the allegations

  in the SAC, accepted as true, are sufficient to state Plaintiff’s FLSA and NYLL claims. See Phifer

  v. City of NY, 289 F.3d 49, 55 (2d Cir. 2002) (court may consider extrinsic materials outside of the

  complaint if the defendants’ challenge is to subject matter jurisdiction, but not to “examine…the

  merits of [the] claims”); Azeez, 2015 WL 1637871, at *2 (“extrinsic evidence must pertain to

  jurisdictional facts, . . . [and] not [to] the merits of the plaintiff’s case”).




                                                       8
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 9 of 18 PageID #: 1178




  II.    Defendants’ Rule 12(b)(6) Motion

         A. FLSA and NYLL Minimum Wage Claims

         Plaintiff alleges that Defendants violated the FLSA and NYLL by failing to pay Plaintiff

  statutory minimum wages. (SAC, Counts I and III, ¶¶ 69, 81.) The Court analyzes Plaintiff’s

  minimum wage claim under both the FLSA and NYLL together, as the relevant provisions under

  “[t]he NYLL and the FLSA are analytically nearly identical.” Coley v. Vannguard Urban

  Improvement Ass’n, Inc., No. 12-CV-5565 (PKC) (RER), 2018 WL 1513628, at *5 (E.D.N.Y.

  Mar. 27, 2018), as amended (Mar. 29, 2018) (internal quotation marks and citation omitted); see

  also Santillan v. Henao, 822 F. Supp. 2d 284, 292 (E.D.N.Y. 2011) (NYLL is the “state analogue”

  to the FLSA and “otherwise mirrors the FLSA in compensation provisions regarding minimum

  hourly wages and overtime”).

         Under Section 206 of the FLSA, “[t]o establish liability on a claim for underpayment of

  wages, ‘a plaintiff must prove that he performed work for which he was not properly compensated,

  and that the employer had actual or constructive knowledge of that work.’” Salinas v. Starjem

  Rest. Corp., 123 F. Supp. 3d 442, 472 (S.D.N.Y. 2015) (quoting Kuebel v. Black & Decker, 643

  F.3d 352, 362 (2d Cir. 2011)); 29 U.S.C. § 206(a). “In particular, an employee must be paid at

  least minimum wage.” Id. (citing 29 U.S.C. § 206(a)). An employee cannot state a claim for a

  minimum wage violation “unless [his] average hourly wage falls below the federal minimum

  wage.” Lundy v. Catholic Health Sys. of Long Island, Inc., 711 F.3d 106, 115 (2d Cir. 2013). To

  determine whether an employee was compensated above the required federal minimum wage, the

  Court must calculate the employee’s average hourly wage, which is determined: “by dividing his

  total remuneration for employment . . . in any workweek by the total number of hours actually



                                                 9
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 10 of 18 PageID #: 1179



  worked by him in that workweek for which such compensation was paid.” Lopez-Serrano v.

  Rockmore, 132 F. Supp. 3d 390, 402 (E.D.N.Y. 2015) (internal quotation marks and citation

  omitted); 29 CFR § 778.109.4

          For the period in question, the federal minimum wage was $7.25 per hour and the New

  York State minimum wage for workers in New York City was $11 per hour. 29 U.S.C. §

  206(a)(1)(C); NYLL § 652(1)(a)(i) (listing $11/hour as New York City large employer state

  mandated minimum wage as of December 31, 2016); Armata v. Unique Cleaning Servs., LLC, No.

  13-CV-3625 (DLI) (RER), 2015 WL 12645527, at *5 n.5 (E.D.N.Y. Aug. 27, 2015) (federal

  minimum wage); 29 U.S.C.A. § 206(a)(1)(c) (listing federally mandated minimum wage at

  $7.25/hour). Therefore, to state a FLSA minimum wage claim, Plaintiff must prove that, in a given

  week, the total amount he was paid divided by the number of hours he worked was less than $7.25

  per hour, and to state a NYLL minimum wage claim, Plaintiff must show that his average hourly

  pay was less than $11. Lopez-Serrano, 132 F. Supp. 3d at 402; 29 CFR § 778.109; Thind, 2015

  WL 4554252, at *5.

         Applying these standards, the Court finds that the SAC fails to state a minimum wage claim

  under either the FLSA or NYLL. As discussed, the SAC alleges that Plaintiff worked 40 hours

  each week at a Base Rate of $11/hour, eight hours each week at an OT Rate of $16.50 hour, and

  an additional 1.5 hours on average each week for only occasional (unspecified) cash compensation.

  Thus, Plaintiff’s average total hours each week were 49.5, for which he was paid a total of at least




         4
            The same calculation, averaging the total pay received against the total hours worked, is
  used to determine whether violations of minimum wage occurred under the NYLL. See Thind v.
  Healthfirst Mgmt. Servs., LLC, No. 14-CV-9539 (LGS), 2015 WL 4554252, at *5 (S.D.N.Y. July
  29, 2015).

                                                  10
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 11 of 18 PageID #: 1180



  $572.5 This results in an average hourly rate of $11.55/hour, which is above both the federal and

  state minimum wage rates. Cruz, 116 F. Supp. 3d at 243 (finding no minimum wage claim where

  plaintiff’s “straight hourly rate was above the minimum wage when accounting for the hours for

  which he was not paid”).

         Accordingly, because Plaintiff has failed to sufficiently allege minimum wage claims under

  the FLSA and NYLL, Counts I and III of the SAC are dismissed.

         B. FLSA and NYLL Unpaid Overtime Compensation Claims

         Plaintiff alleges that Defendants violated the FLSA and NYLL by failing to pay Plaintiff

  required overtime wages for the time he worked in excess of 40 hours each week. (SAC, Counts

  II and IV, ¶¶ 74, 87.) According to the SAC, Plaintiff worked on average 9.5 hours of overtime

  each week; he was compensated for the first eight hours of overtime at the OT Rate of $16.50, but

  only occasionally paid at an unspecified rate less than the OT rate for the additional 1.5 hours of

  overtime he worked each week.

         As an initial matter, the fact that Plaintiff has no viable minimum wage claim does not

  preclude him from recovering for unpaid or underpaid overtime work. "It is firmly established

  that even employees who are paid in excess of the minimum wage may proceed under the FLSA

  if they do not receive time and a half for overtime.” Sobczak v. AWL Industries, Inc., 540 F. Supp.

  2d 354, 357-58 (E.D.N.Y. 2007) (citing, inter alia, Walling v. Helmerich & Payne, Inc., 323 U.S.

  37, 42 (1944) (“Even when wages exceed the minimum prescribed by Congress, the parties to the

  contract must respect the statutory policy of requiring the employer to pay one and one-half times

  the regular[] hourly rate for all hours actually worked in excess of 40.”)).




         5
              The $572 does not include the occasional payments of unspecified amounts that Plaintiff
  received.
                                                   11
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 12 of 18 PageID #: 1181



         Under both the FLSA and NYLL, employers are required to pay employees 1.5 times their

  regular rate for each hour worked in excess of 40 hours per week. 29 U.S.C. § 207(a)(1); NYLL

  § 663; see also N.Y. Comp. Codes R. & Regs. tit. 12 § 142-2.2 (2011) (incorporating the FLSA

  definition of overtime into the NYLL). Here, Plaintiff has no overtime claim with respect to the

  first eight hours of overtime he worked each week, because, as Plaintiff himself states, he was paid

  $16.50/hour for those eight hours (SAC, ¶ 51), which is equal to 1.5 times his regular pay rate of

  $11/hour.    However, the SAC also alleges, with sufficient detail, that Plaintiff worked an

  additional 1.5 hours on average per week beyond the first 48 hours and that he was only

  occasionally paid for this additional work at a rate below the OT rate. (Id., ¶¶ 45-47, 52-55.)

  Lundy, 711 F.3d at 114 (to survive a Rule 12(b)(6) motion to dismiss on an overtime compensation

  claim, a plaintiff must “sufficiently allege 40 hours of work in a given workweek as well as some

  uncompensated time in excess of the 40 hours.”); Nakahata v. New York-Presbyterian Healthcare

  Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013) (holding that a plaintiff must provide “sufficient detail

  about the length and frequency” of unpaid work in order to support “a reasonable inference” that

  he or she “worked more than forty hours in a given week.”); Dejesus v. HF Management Servs.,

  LLC, 726 F.3d 85, 90 (2d Cir. 2013) (holding that while “not an invitation to provide an all-purpose

  pleading template alleging overtime in some or all workweeks,” a plaintiff is not required “to keep

  careful records and plead . . . hours with mathematical precision,” but may draw on “memory and

  experience” to provide complaints with “sufficiently developed factual allegations” to support the

  claim that he was denied overtime in violation of FLSA.)

         Accordingly, Plaintiff’s FLSA and NYLL overtime compensation claims in Counts II and

  IV will proceed, but only as to his claim of working an average of 1.5 hours beyond his 48 hours

  of work each week.



                                                   12
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 13 of 18 PageID #: 1182



         C. NYLL Time-of-Hire Wage Notice Claim

         Plaintiff also alleges that Defendants violated the NYLL because Plaintiff did not receive

  a time-of-hire wage notice when he was first hired or at any time during his employment. (SAC,

  Count V, ¶ 95.) The NYLL requires an employer to provide “his or her employees, in writing in

  English and in the language identified by each employee as the primary language of such

  employee, at the time of hiring,” a notice containing specific information regarding the individual’s

  employment. NYLL § 195(1)(a).

         Defendants argue that Plaintiff was provided with a time-of-hire wage notice at the time

  Plaintiff was hired, and submits such a notice, purportedly signed by the Plaintiff, in support of

  that argument. (Defs.’ Br., Dkt. 98-1, at ECF 5; Dkt. 98-6, at ECF 2.) However, because the

  proffered notice pertains to the merits of Plaintiff’s case, and not to any jurisdictional fact, the

  Court declines to consider it. Azeez, 2015 WL 1637871, at *2. To the extent Defendants argue

  that the Court should consider the proffered notice because it is “integral” to the SAC (Defs.’ Br.,

  at ECF 10 (citing DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010))), the Court

  disagrees. Plaintiff claims that Defendants never gave him any wage notice. (SAC, ¶ 95.) This

  allegation is the opposite of making the proffered wage notices “integral” to complaint; Plaintiff

  disputes their very existence or, at least, that they were ever provided to him. DiFolco, 622 F.3d

  at 111 (stating that in order to consider any documents as “integral” to a complaint, “it must be

  clear on the record that no dispute exists regarding the authenticity or accuracy of the

  document[s]”).6 Indeed, that is the issue to be determined through discovery and fact-finding, and

  not at the pleading stage.



         6
             Even when the authenticity or accuracy of such notices are not disputed by the parties,
  courts in the Second Circuit have declined to consider such notices purportedly signed by the
  plaintiff as “integral” to the complaint; rather, such exhibits are more appropriately considered at
                                                   13
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 14 of 18 PageID #: 1183



         Accordingly, Plaintiff may proceed on Count V of the SAC.

         D. NYLL Claim for Failure to Provide Wage Statements

         Plaintiff alleges that Defendants violated the NYLL by failing to provide Plaintiff with a

  detailed paystub with each payday. (SAC, Count VI, ¶ 96.) Section 195(3) of the NYLL requires

  employers to “furnish each employee with a statement with every payment of wages” indicating

  specific information, such as the hours worked, rates of pay, etc. NYLL § 195(3). In response,

  Defendants again argue that Defendants did, in fact, provide Plaintiff with weekly paystubs, and

  submit examples of these purported paystubs for the Court’s consideration. (Defs.’ Br. at ECF 8-

  9.) As discussed supra, this is not the time for the Court to consider such evidence. Azeez, 2015

  WL 1637871, at *2.

         Accordingly, Plaintiff may proceed on Count VI of the SAC.

  III.   Defendants’ Motion to Strike Pursuant to Federal Rule of Civil Procedure 12(f)

         Defendants further move to strike Paragraphs 29, 30, and 31 of the SAC pursuant to Fed.

  R. Civ. P. 12(f). (Defs.’ Mot. To Dismiss, ¶ 3.) To succeed on a motion to strike, the moving

  party has to meet a high standard to show that “no evidence in support of the allegation could be

  admissible.” Lipsky, 551 F.2d at 893; see also Crespo, 2002 WL 398805, at *11 (party moving to

  strike must show that “allegations in question can have no possible bearing on the subject matter

  of the litigation”) (quoting Lennon, 63 F. Supp. 2d at 446); OTG Brands, LLC, 2015 WL 1499559,

  at *5 (a party seeking to strike allegations must show that evidence in support of the allegation




  later motions for summary judgement. See Louie v. Bed Bath & Beyond, Inc., No. 15-CV-4438
  (LDW), 2016 WL 3546333, at *2 (E.D.N.Y. June 23, 2016); Gregory v. Stewart’s Shops Corp.,
  No. 7:14-CV-00033 (TJM), 2015 WL 893058, at *9 (N.D.N.Y. Mar. 2, 2015) (finding that the
  Court was limited to the allegations of the complaint and could not consider acknowledgements
  that plaintiffs had received the wage notices).


                                                 14
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 15 of 18 PageID #: 1184



  would be inadmissible, the allegations have no bearing on relevant issues, and permitting the

  allegations to stand would result in prejudice to the movant). “In deciding whether to strike a Rule

  12(f) motion on the ground that the matter is impertinent and immaterial, it is settled that the

  motion will be denied, unless it can be shown that no evidence in support of the allegation would

  be admissible.” Lipsky, 551 F.2d at 893.

         Defendants argue that Paragraphs 29-31 should be stricken because Plaintiff failed to delete

  the portions of the FAC relating to defendants that were dismissed from this case, as directed by

  the Court in its April 24, 2018 Minute Order (Defs.’ Br., at ECF 12), and because the allegations

  set forth in these paragraphs, which relate to now-dismissed defendants or other non-parties, do

  not confer standing on Plaintiff to sue these non-parties under a single integrated enterprise theory.

  (Defs.’ Br., at ECF 9, 12-13; Defs.’ Reply Br., Dkt. 100, at ECF 8.) The Court agrees in part.

         Subsequent to its holding in Lipsky, the Second Circuit clarified that Rule 12(f) is “designed

  for excision of material from a pleading, not for dismissal of claims in their entirety.” Day v.

  Moscow, 955 F.2d 807, 811 (2d Cir. 1992) (internal citation omitted); Moses v. Apple Hosp. Reit

  Inc., No. 14-CV-3131 (DLI) (SMG), 2015 WL 1014327, at *2 (E.D.N.Y. Mar. 9, 2015). Further,

  “[n]otwithstanding the Second Circuit’s caution to avoid tampering with complaints, in Lipsky, the

  Circuit struck portions of the complaint at issue that referenced material contained in an earlier

  enforcement proceeding.” Moses, 2015 WL 1014327 at *2 (citing Lipsky, 551 F.2d at 892–94).

         Here, the Court similarly finds that excision is warranted, to the extent that Paragraphs 29-

  31 reference dismissed corporate defendants and non-parties, all of whom, the Court has ruled,

  Plaintiff has no standing to sue.7 Lipsky, 551 F.2d at 893 (striking immaterial allegations from



         (See also, i.e., SAC, ¶ 67 (alleging that “Defendants and other employers” throughout
         7

  New York, Massachusetts and Maryland violate state labor laws); cf. Court’s April 24, 2018
  Minute Order Entry (granting Defendants’ motion to dismiss, in part, under Fed. R. Civ P.
                                                   15
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 16 of 18 PageID #: 1185



  complaint). While Plaintiff is entitled to allege, for jurisdictional purposes under the FLSA, that

  GW is a single integrated enterprise comprised of all currently named Defendants as well as other

  non-parties (including the dismissed defendants), no legitimate purpose is served by identifying

  the locations of each of the non-party entities; rather, the continuing inclusion of these non-parties

  serves only to create confusion as to the parties being sued in this action.8

         However, the Court declines to strike Paragraphs 29 and 31 to the extent that they are

  relevant to Plaintiff’s “single integrated enterprise” theory, i.e., that Defendants GW and DZH

  operate as members of “a Chinese-American supermarket chain doing business as Great Wall

  Supermarket[,] also known as “GW Supermarket,” and that GW Supermarket constitutes a “single

  integrated enterprise” comprised of over 16 GW Supermarket entities headquartered at DZH in

  New York. (SAC, ¶¶ 25-34; see also id., ¶¶ 14-23.)9 The Court rejects Defendants’ argument that



  12(b)(1), dismissing claims against all of the out-of-state defendants, and all corporate defendants,
  except GW of Flushing I, Inc., GW Supermarket of Main Street, Inc., and DZH Import & Export,
  Inc., for lack of Article III standing, and directing Plaintiff to “delete[] all Defendants who have
  been dismissed and the portions of the First Amended Complaint relating to the dismissed
  Defendants” in his SAC).)
         8
            The Court’s conclusion is informed, in part, by the history of this case and Plaintiff’s
  counsel’s lack of understanding of, or disregard for, jurisdictional limitations. (See supra, footnote
  7.)
         9
            The Court notes that, notwithstanding Plaintiff’s allegations, it remains to be determined
  whether the single integrated enterprise theory applies under the facts of this case, and if so, the
  scope of that enterprise. See Ayala v. Your Favorite Auto Repair & Diagnostic Ctr., Inc., No. 14-
  CV-5269 (ARR) (JO), 2016 WL 5092588, at *16 (E.D.N.Y. Sept. 19, 2016) (noting that the
  “Second Circuit does not appear to have ‘expressly applied the integrated enterprise test in the
  FLSA context’[,]” but finding “sufficient support for its application here.”) (quoting Teri v.
  Spinelli, 980 F. Supp. 2d 366, 372 n.12 (E.D.N.Y. 2013); Coley, 2016 WL 4179942, at *5); see
  also United States v. Stanley, 416 F.2d 317, 318 (2d Cir. 1969) (finding that for purposes of FLSA,
  “enterprise includes all related activities performed for a common business purpose even if
  performed by one or more corporate units” (internal quotation marks and citation omitted)).

          For now, the Court finds that Plaintiff has sufficiently alleged facts supporting the “single
  integrated enterprise” theory, the test for which is: “(1) the interrelation of operations, (2)
                                                   16
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 17 of 18 PageID #: 1186



  “there is no need to invoke nonparties to reach the annual gross sales volume of $500,000 for the

  purposes of [FLSA] coverage, the purpose of the enterprise amendment, because that requirement

  is satisfied without them.” (Defs.’ Br. at ECF 13.) This argument simply does not meet the “high

  standard” required on a motion to strike under Fed. R. Civ. P 12(f), in that it fails to demonstrate

  that all of the allegations in Paragraphs 29-31 could “have no possible bearing” on the issue of

  coverage under the FLSA. Crespo, 2002 WL 398805, at *11; Lennon, 63 F. Supp. 2d at 446.

  While Plaintiff may allege that both GW and DZH meet the coverage amounts under FLSA (see

  SAC, ¶¶ 11, 15; see also FLSA, § 3(s)(1)(A), 29 U.S.C. § 203(s)(1)(A)), these allegations certainly

  do not preclude Plaintiff from arguing in the alternative that GW and DZH also meet the coverage

  amount under FLSA as a single integrated enterprise headquartered at DZH, with over 16

  supermarkets under its management and control. (See SAC, ¶¶ 14, 15, 27, 29-31.) Thus, those

  portions of Paragraphs 29 and 31 that are relevant to Plaintiff’s single integrated enterprise liability

  theory serve the purpose of putting Defendants on notice of that theory and are not prejudicial to

  Defendants. See OTG Brands, LLC, 2015 WL 1499559, at *5 (citing Lipsky, 551 F.2d at 893);

  accord, In re Fannie Mae 2008 Sec. Litig., 891 F. Supp. 2d 458, 471 (S.D.N.Y. 2012), aff’d, 525

  F. App’x 16 (2d Cir. 2013).

         Accordingly, the Court thus finds that (1) Paragraph 29 should be struck, except for the

  allegation that “GW Supermarket has sixteen (16) active supermarkets;” (2) Paragraph 30 should

  be struck in its entirety; and (3) Paragraph 31 should be modified to read: “All GW Supermarket




  centralized control of labor relations, (3) common management, and (4) common ownership or
  financial control.” Ayala, 2016 WL 5092588, at *16 (internal quotation marks and citation
  omitted).


                                                    17
Case 1:17-cv-03181-PKC-JO Document 101 Filed 01/09/19 Page 18 of 18 PageID #: 1187



  locations are listed on GW Supermarket’s website ({HYPERLINK} http://www.gw-

  supermarket.com/en/store-information/).”

                                          CONCLUSION

         For the reasons stated herein, Defendants’ motion to dismiss is granted in part and denied

  in part, and Defendants’ motion to strike is granted in part and denied in part. Plaintiff’s FLSA

  and NYLL minimum wage claims are dismissed pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff’s

  FLSA and NYLL unpaid overtime compensation clams, and his NYLL time-of-hire wage notice

  and wage statement claims, shall proceed, except that Plaintiff’s overtime compensation claims

  shall be limited to his claim regarding the average weekly overtime of 1.5 hours that he worked in

  excess of the 48 hours he worked, and was adequately compensated for, each week. Plaintiff shall

  file a Third Amended Complaint (“TAC”) in accordance with this Order, striking and modifying

  the pleadings accordingly, within fourteen (14) days of the issuance of this Order.



                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       PAMELA K. CHEN
                                                       United States District Judge


  Dated: January 9, 2019
         Brooklyn, New York




                                                  18
